Merrick, C. J,
A rehearing having been granted in this case, as to the claim of Mrs. Devron, by consent of parties, her marriage contract was produced in evidence in this court.
The parties further consent, that her legal mortgage be maintained for $246 46, as set down on the tableau.
It is therefore ordered, adjudged and decreed by the court, that the judgment heretofore pfoiiounced by us( be so far set aside and amended, as to maintain the legal mortgage of said Mrs. Devron, as set down on the tableau, for the sum of $246 46, and that sum ordered to be paid to E. Roehereau & Oo., viz,-, be reduced accordingly to the sum ’of $17,028 56 ; and, that said judgment by us so pronounced, remain in all other respects undisturbed.